Citation Nr: 1633876	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-48 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include asbestosis, pulmonary fibrosis, and sleep apnea.

2.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965 and from November 1965 to November 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia made in March 2012 and November 2013.

This matter was previously before the Board, and, in June 2014, the matter was remanded for further development.  Regarding the issue of service connection for a respiratory disorder, further development in substantial compliance with the Board's remand instructions has been completed.

The issue of entitlement to an increased disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran has an asbestos exposure related disease, to include asbestosis, and, although he has been diagnosed with respiratory disorders, the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that a diagnosed respiratory disorder either began during or was otherwise caused by his military service, to include as a result of any exposure therein.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes this matter was previously remanded in order to provide the Veteran with an additional medical opinion in June 2014.  VA subsequently provided an additional medical opinion, and, therefore, the Board finds that the AOJ substantially complied with this remand instruction.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Respiratory Disorder

The Veteran is seeking service connection for a respiratory disorder to include asbestosis, pulmonary fibrosis, and sleep apnea.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

A review of the Veteran's service treatment records does not indicate that he was diagnosed with a respiratory disorder during a period of service.  The Veteran underwent a service separation examination at the end of his first period of service in February 1965 at which his lungs and chest were evaluated as normal.  In a report of medical history provided contemporaneously with the February 1965 examination, the Veteran denied experiencing or having ever experienced asthma or shortness of breath.  The Veteran underwent another separation examination at the end of his second period of service in October 1968, and his lungs and chest were evaluated as normal again.  In a report of medical history provided contemporaneously with the October 1968 examination, the Veteran once again denied either experiencing or having ever experienced asthma or shortness of breath.

VA treatment records from June 2003 and November 2004 indicate that the Veteran was diagnosed with obstructive sleep apnea, but that his lungs were clear bilaterally with no wheezes, rales, or rhonchi.

A June 2005 adult disability report, from the Veteran's Social Security Administration (SSA) records, indicates that he reported experiencing sleeping problems.  The report also indicates that the Veteran was a longshoreman from April 1972 to June 2004 as well as a "yard jockey" from October 2004 to November 2004.  The SSA employee conducting a face to face interview did not observe or perceive the Veteran manifesting any difficulty breathing, talking, or answering.

The Veteran underwent an evaluation by the SSA in August 2005.  After examining the Veteran's chest, the physician noted equal expansion bilaterally.

In August 2005 the SSA determined that the Veteran was disabled due to unrelated orthopedic conditions, but noted that the Veteran had worked as a longshoreman for over 30 years.

The Veteran underwent a VA examination in August 2006 to evaluate the nature and etiology of an unrelated condition, but, in describing the Veteran's lungs, the examiner noted that breathing sounds were symmetric; that there were no rhonchi or rales; and that the expiratory phase was within normal limits.

An October 2008 X-ray indicated that the Veteran's lungs were clear, and that no pneumothorax, pleural effusion, or focal consolidation could be seen.

VA treatment records from October 2009 to February 2010 indicate that the Veteran's lungs were clear bilaterally with no wheezes, rales, or rhonchi.

A February 2010 private medical record indicates that the Veteran had parenchymal disease with small irregular opacities and associated pleural changes consistent with pulmonary asbestos-related exposure.

A March 2010 letter from the Veteran's attorneys indicate that the Veteran underwent a chest X-ray, and that it showed mild scarring of the lungs, also known as interstitial fibrosis, due to exposure to asbestos.  

In an April 2010 statement, the Veteran stated that he was exposed to asbestos while serving as a marine engineer.

In an August 2010 statement, the Veteran indicated reported that he had been experiencing trouble breathing and had been treated with an inhaler for more than 30 years.  The Veteran also claimed that the only period of time in which he had been exposed to asbestos was in-service, and that his lung disorder caused him to gasp for air and prevented rhythm, talking, walking, or singing.

The Veteran underwent a VA examination to determine the nature and etiology of his claimed asbestosis in September 2010.  The Veteran reported that he had been experiencing a lung disability for over 20 years, and that due to his respiratory condition he has orthopnea and shortness of breath after walking one and a half city blocks.  The Veteran also stated he cannot sing and talk at the same time, and that he has difficulty climbing ladders, swimming, having intercourse, and clipping his toe nails.  The Veteran also indicated that he used a continuous positive airway pressure (CPAP) machine to treat his sleep apnea.  The examiner noted that the Veteran's chest and lung examination were abnormal, and that findings showed shortness of breath after deep repetitive inspiration.  The Veteran also underwent a pulmonary functional test (PFT).  The Veteran's FEV1/FVC was measured as 80, and the examiner indicated that the FEV1/FVC accurately reflected the severity of his condition.  The Veteran also underwent a chest X-ray which was within normal limits.  The examiner opined that the Veteran did not have asbestosis, because there was no pathology to support such a diagnosis being made.

The Veteran was evaluated by a private physician  in October 2010, and the private physician's medical opinion is of record.  The Veteran stated that he experienced shortness of breath after walking one block or one flight of stairs as well as chest tightness and wheezing with activity.  The Veteran reported that he was exposed to asbestos in-service from 1962 to 1965 as a marine engineer and while performing civilian employment after separating from service from 1968 to 2003 as a machine insulator and later a general longshoreman and crane operator.  The Veteran admitted to smoking cigarettes from 1989 to 1993 averaging on half pack of cigarettes daily during the four years that he smoked as well as to smoking cocaine and marijuana in the early 1980s.  The Veteran underwent a PFT.  The results noted an impression of moderate obstruction with a mild restriction and a moderate decrease in lung diffusing capacity.  The physician opined that the Veteran had pulmonary asbestosis, because he had occupation exposure to asbestos with appropriate latency.  The examiner also noted that the Veteran's chest radiograph demonstrated mild bilateral pulmonary fibrosis, and that his PFT revealed a moderate obstructive pattern with superimposed restriction.

A December 2010 computed tomography (CT) of the Veteran's chest with contrast indicated that there was a two millimeter subpleural right upper lobe nodule in the lateral right upper lobe, and that no other convincing pulmonary parenchymal nodules were noted.  There was no significant interstitial septal thickening.  There was a pleural density about three millimeters along the pleural surface of the right upper lobe, but that there were no other abnormalities in the lungs.  Additionally, there were not convincing pleural plaques or pleural thickening.

Private treatment records from July 2011 note a diagnosis of asbestosis.

The Veteran underwent another VA examination in January 2012.  The examiner noted that the Veteran respiratory conditions require the use of oral bronchodilators and antibiotics.   The Veteran underwent a PFT and a chest X-ray.  The examiner noted that the Veteran's PFT indicated that he had restrictive lung disease with some deterioration.  The examiner opined that the Veteran's diagnosis of asbestosis was inappropriate due to the negative results of the Veteran's chest X-ray.

In his March 2012 notice of disagreement, the Veteran reported that he was exposed to asbestos in-service.

In a November 2012 statement, the Veteran reported that he worked as a ship yard worker and longshoreman from 1968 to 2003.

VA provided an opinion by a VA examiner in October 2013.  The examiner opined the Veteran's most recent X-rays did not show a finding of asbestosis.  The examiner noted that previous medical records noted a diagnosis of asbestosis, but the examiner opined that - if that previous diagnosis was correct - then more recent examinations should still confirm these findings.

VA provided another opinion by a VA examiner in December 2014.  The examiner opined that any identified lung disability, including restrictive lung disease or asbestosis, was not related to a period of service.  The examiner noted that the diagnosis of asbestosis was based on history of exposure only without pathology for verification of disease.  The examiner also noted that the Veteran's service treatment records did not indicate a lung condition, but that the Veteran did have a diagnosis of pulmonary fibrosis.
 
The Veteran is not entitled to service connection for an asbestos exposure related disease.  First, it is unclear whether the Veteran was actually exposed to asbestos during a period of service.  The Veteran has asserted on several occasions that he was exposed to asbestos while working as a marine engineer.  Beyond these assertions, however, there is no documented evidence of asbestos exposure during service.  The Veteran's claim of in-service exposure to asbestos is based on the fact that he served onboard ships that were old enough that asbestos was utilized in the ship's construction.  Nevertheless, the record does not contain documentation of, nor has the Veteran described, any incidents in which he breathed in asbestos particles or fibers or was in the presence of damaged asbestos or asbestos dust.  Furthermore, no presumption of exposure to asbestos exists for Veteran's serving onboard old ships.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding there is no presumption of asbestos exposure solely as a result of serving onboard ships during World War II).

The Board has also taken into consideration that the record contains settlement documents of an asbestosis claim.  As such, it would appear that he was in fact exposed to asbestos during at some time during his professional career; although it is unclear the degree to which he was exposed either in the military or during his 30 years of post-service employment as a dockworker and longshoreman.  Moreover, such a settlement is a legal compromise rather than a finding of competent medical professional utilizing facts and data.  Such compromises can be based primarily on litigious expediency rather than facts.  As such, the settlement of a legal claim does not establish for VA purposes either in-service exposure to asbestos, or the presence of an asbestos exposure related disease.

Regardless, even if the Veteran was exposed to asbestos during service, such exposure must be shown to cause an asbestos exposure related disease such as asbestosis.  Here, regardless of whether or not the Veteran was exposed to asbestos in-service, the weight of the evidence is not sufficient to demonstrate that the Veteran has a current diagnosis of an asbestos exposure related disease to include asbestosis, or had such a disease during the pendency of the appeal.  VA examiners in September 2010, January 2012, October 2013, and December 2014 all opined that the Veteran does not have asbestosis.  The Board finds these opinions persuasive and affords them great weight, because the examiner's based there conclusions upon sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the examiners based their findings on the fact that the Veteran's chest X-rays did not provide evidence of asbestosis; or that there was no pathology verifying a diagnosis of asbestosis.  Additionally, the Board notes that a December 2010 CT with contrast, a more probative form of imaging, refuted the suggestion that the Veteran actually had asbestosis, because it indicated that there was not convincing evidence of pleural plaques or pleural thickening.

The Board notes that a February 2010 private treatment record, a March 2010 letter from the Veteran's attorneys, an October 2010 private medical opinion, and July 2011 private treatment record noted a diagnosis of asbestosis.  Nevertheless, the Board does not afford these documents much weight.  

First, the Board cannot afford the March 2010 letter from the Veteran's attorneys, because - as his attorneys have no demonstrated medical training or expertise - the Veteran's attorneys are not competent to make a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board recognizes that the Veteran's attorneys are competent to repeat diagnoses made by the Veteran's private physicians.  Nevertheless, the Board must afford greater weight to the actual medical evidence of record; rather than hearsay from laymen.

Second, the Board notes that the July 2011 private treatment records are conclusory in nature rather than being based on sufficient facts and data or reliable principles and methods.  See Nieves-Rodriguez v. Peake.  

Third, the Board does not afford the February 2010 private treatment record great weight, because it merely states that the Veteran's symptoms are consistent with asbestosis.  The Board concedes that the Veteran has a diagnosed restrictive respiratory disorder, but the February 2010 private treatment record does not explain whether any other respiratory disorders are consistent with his symptoms or what facts and data or reliable principles and methods could be used to rule out another diagnosis.  Id.  

Finally, the Board does not afford the October 2010 private medical opinion great weight, because the diagnosis of asbestosis was based on the assumption of asbestosis exposure alone.  In light of multiple contrary medical opinions that rely on the results X-ray studies to conclude that any asbestosis exposure that the Veteran may incurred has not resulted in a current diagnosis of asbestosis; the Board must conclude that the Veteran does not have a current diagnosis of asbestosis.  Id.

The Board has also considered whether the Veteran could have had a diagnosis of asbestosis that later resolved.  Nevertheless, the Board notes that the October 2013 VA examiner opined that the previous diagnosis of asbestosis by private medical providers was incorrect, because subsequent evaluations after the initial diagnosis would confirm the original diagnosis; and they did not.  Accordingly, the Board finds that the weight of the evidence indicates that - in addition to not having a current diagnosis of asbestosis - the Veteran did not have a diagnosis of asbestosis during the pendency of the appeal that later resolved.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  As such, without a current diagnosis of current disability or a diagnosis during the pendency of the appeal, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; and service connection for asbestosis is denied.

Despite the fact that the weight of the evidence indicates that the Veteran does not have a current diagnosis of asbestosis or a diagnosis of asbestosis during the pendency of the appeal; the Board recognizes that the weight of the evidence clearly indicates that the Veteran currently has multiple respiratory disorders including pulmonary fibrosis and sleep apnea.  Nevertheless, a claim is not necessarily limited in scope to a single or particular diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that the Veteran's claim of asbestosis as well as his description of his symptoms in this particular case are sufficient to consider his other diagnosed respiratory disorders within the scope of his claim for asbestosis.  Nevertheless, the weight of the evidence indicates that there was no in-service incurrence of a lung injury or disease or a medical nexus between a current diagnosis and a period of service.  

The weight of the evidence indicates that the Veteran did not incur a lung injury or disease during a period of service.  As previously noted, a review of the Veteran's service treatment records does not reveal complaints or treatment for lung conditions.  Additionally, the Veteran underwent numerous examinations during his periods of service, and the medical officers conducting the examinations consistently evaluated his chest and lungs as normal.  Finally, in medical histories provided contemporaneously with the in-service examinations indicated that the Veteran denied respiratory symptoms including shortness of breath.

Additionally, the Board notes that the weight of the evidence is against a finding that the Veteran has respiratory disease as a result of his military service.  The Board notes that in December 2014 a VA examiner opined that the Veteran did not have an identified lung disability related to a period of service.  

The Board has taken into consideration that the Veteran reported that he has been treated with various inhalers for decades.  However, he has also been out of service for nearly fifty years and there is no suggestion that the use of the inhalers began in service or within a year of separating from service.  Moreover, VA treatment records, VA examinations, and SSA records spanning a period from June 2003 to February 2010 indicate that the Veteran's earliest diagnosis of sleep apnea, of record, was in June 2003; and he did not complain of or manifest any other symptoms related to a respiratory disability until approximately February 2010.  The Board also notes that the Veteran was diligent in reporting symptoms of his other medical issues during this period of time.  Therefore, the Board must afford greater weight to the medical evidence of record; which indicates that the Veteran's current respiratory conditions did not begin to manifest for more than 30 years after he separated from service.

Accordingly, the weight of the evidence indicates that the Veteran did not experience an in-service incurrence of a lung injury or disease, and that no medical nexus exists between any currently diagnosed respiratory disorder and a period of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; and service connection for any lung disability or respiratory condition are also denied.


ORDER

Service connection for a respiratory disorder to include asbestosis, pulmonary fibrosis, and sleep apnea is denied.


REMAND

In June 2014, the Board remanded the issue of entitlement to an increased disability rating for PTSD in order for VA to issue a statement of the case (SOC).  A review of the record does not show that a SOC was ever issued, and, therefore, the Board must remand this matter in order to insure compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a SOC.  The Veteran and his representative should be appropriately notified of the time limits to perfect his appeal of this issue.  The issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


